Judge Martin, John C.,
dissenting.
I respectfully dissent. Citing State Capital Ins. Co. v. Nationwide Mutual Ins. Co., 318 N.C. 534, 350 S.E.2d 66 (1986), the majority concludes there was a casual connection between the use of the CMS vehicle and defendant Pierce’s injury because (1) Setliff routinely carried a pistol for his personal protection in the glove box of the CMS company truck, and (2) Pierce’s injury occurred when “[t]he gun accidentally fired while Setliff was removing it from its holster.” However, I believe a close reading of the State Capital decision and the facts in this case indicates a result different from the majority’s holding.
In State Capital, two men had gone hunting in a truck belonging to one of them. They stored their hunting rifles and shotgun in a gun rack and in a storage area behind the seat. One of the men was injured when a rifle discharged as his companion, having spotted a deer, attempted to remove the rifle from the storage space. The Supreme Court found a casual connection between the use of the truck and the injury.
The transportation of firearms is an ordinary and customary use of a motor vehicle, especially pickup trucks. In addition, use of an automobile includes its loading and unloading. In the case sub judice, Anderson transported his .30-30 rifle in his pickup truck; as he attempted to unload the rifle from the truck, it discharged, causing injury to McKinnon. Since the transportation and unloading of firearms are ordinary and customary uses of a motor vehicle, and the injury-causing accident here resulted from the unloading of a transported rifle, such injuries were a natural and *128reasonable incident or consequence of the use of the motor vehicle (citation omitted).
The shooting in the case sub judice was an incident or consequence of the use of an automobile and not the result of some independent act disassociated from the use of an automobile.
State Capital, at 540, 350 S.E.2d at 69-70.
In the present case, the facts establish no such causal connection between the use of the CMS vehicle and the injury. Although Setliff routinely carried a pistol in the vehicle for his own protection, the evidence establishes that the injury occurred as a result of his reckless conduct in engaging in horseplay with the firearm, rather than as a reasonable consequence of the use of the truck. Contrary to the majority’s recitation, there was no competent evidence before the trial court that the pistol discharged as it was being removed from its holster. Defendant Pierce’s affidavit states that:
Setliff asked me if I wanted to see a pistol that he apparently had removed from the glove box of the CMS truck. I could hear him cocking the gun repeatedly. Because he was so drunk, I asked him to stop playing with the gun and to put the gun away. The gun then discharged and I was shot in the leg.
Setliff acknowledged, at his deposition, that he was so intoxicated at the time that he does not remember how the pistol came to be in his hand or any of the events surrounding its discharge. In my view, horseplay involving firearms is neither an ordinary nor customary use of a motor vehicle and, therefore, is not reasonably incidental to the use of a motor vehicle within the contemplation of either party to an automobile liability insurance policy or within the contemplation of the General Assembly in enacting G.S. § 20-279.21(b)(2), the compulsory motor vehicle liability insurance statute. Thus, I would hold that Pierce’s injury was not a reasonable consequence of the use of the CMS vehicle, but resulted from Setliff’s reckless act “wholly disassociated” from the truck’s normal use; as such it was not covered by plaintiff’s automobile liability insurance policy. I vote to affirm the judgment of the trial court.